Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on April 20, 2022 is acknowledged.  Claims 6 and 20-21 were amended and claim 22 was newly added.  Claims 1-22 are pending in the instant application.  The Examiner placed a telephone call on July 11, 2022 to discuss potential amendment of the claims to place the application in condition for allowance.  It was agreed upon that claims 1-5 and 7-19 would be canceled and claim 6 would be amended.
Claims 6-7 and 20-22 are allowed. 

Election/Restrictions
Claims 6-7 and 20-22 are directed to an allowable method. 
After further review, it was agreed upon that 1-5 and  8-19, drawn to non-elected compositions/methods, would be canceled at this time. The species election requirement as set forth in the Office action mailed on December 20, 2021, is hereby withdrawn. 


Examiner’s Comments
The rejection of Claims 6-7 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed April 20, 2022.

The rejection of claims 6-7 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed April 20, 2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney B. Aaron Schulman on July 11, 2022.
The application has been amended as follows: 

6. (Currently Amended) A method for promoting ex vivo growth of oxygen sensitive gram-positive bacteria comprising contacting said bacteria with a Reg3 polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3 and SEQ ID NO: 4.

Claims 1-5 and 8-19 are canceled.

Claims 7 and 20-22 remain as filed in the amendment of the claims on April 20, 2022.


Reasons for Allowance
The closest prior art made of record is: Abbas (AU2016259423, cited in Applicant’s IDS) teaches “A method of treating an infection by a microbial pathogen, in a subject, by modulating an anti-microbial immune response in said subject, comprising administering to said subject an effective amount of an anti-microbial polypeptide (AMP) or modulator thereof, wherein said AMP is selected from a group consisting of: IL-6, IL-18, IL-23, REG I , REG I , HIP/PAP, REG III, REG IV, Reg-related sequence (RS) and LT” (see claim 2).  Abbas teaches wherein the AMP is SEQ ID NO:16 which comprises instant SEQ ID NO: 4.  Abbas teaches that “The therapeutic methods of the present invention comprise one or more compositions or pharmaceutical formulations of the present invention. Such methods include in vitro, ex vivo, and in vivo therapeutic methods, unless otherwise indicated” (see page 65, lines 3-5).  Abbas further teaches wherein the bacteria is gram positive.  However, Abbas is silent to incubating or treating oxygen sensitive gram positive bacteria ex vivo.  Furthermore, Applicants have shown unexpected results regarding promoting growth of oxygen sensitive gram positive bacteria ex vivo (see Figures 3-4 for example) which is distinct with regards to what is found in the art with in vivo treatment of gram positive bacteria.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6-7 and 20-22 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654